DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 7/22/2021 have been entered and the action follows:
Allowable Subject Matter
Claims 1-4, 6, 8 and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed because prior art taken alone or in combination with fails to disclose or teach a machine learning model to estimate a skin color of a face in an image, that includes, receiving, by a computing device, at least one training image that includes a face of a training subject and a color reference chart; receiving, by the computing device, tagging information for the at least one training image, wherein receiving the tagging information for the at least one training image includes: detecting, by the computing device, the color reference chart from the at least one training image that includes the face of the training subject; and determining, by the computing device, an illuminant color based on the color reference chart; adding, by the computing device, the at least one training image and the tagging information to a training data store; and training, by the computing device, the machine learning model to determine skin colors of faces using information stored in the training data store, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKKRAM BALI/Primary Examiner, Art Unit 2663